per curiam:
El Ledo. Salvador Tió Fernández fue admi-tido al ejercicio de la abogacía el 16 de diciembre de 1971 y a la práctica de la notaría el 29 de mayo de 1973.
El 30 de junio de 2003 la Directora de la Oficina de Inspección de Notarías nos rindió un informe sobre el rei-terado incumplimiento del licenciado Tió Fernández con su obligación de rendir sus índices notariales, a tenor con lo dispuesto en el Art. 12 de la Ley Notarial de Puerto Rico(1) y la Regla 12 del Reglamento Notarial de Puerto Rico.(2)
El 12 de septiembre de 2003 emitimos una resolución en la que le concedimos un término de treinta días al licen-ciado Tió Fernández para rendir los índices notariales mensuales correspondientes a octubre de 1998 y desde esa fecha al presente. Se le concedió, además, un término de veinte días para mostrar causa por la cual no deba ser suspendido de la notaría.(3) No obstante, el licenciado Tió Fernández incumplió con ambos requerimientos.
*292Reiteradamente hemos expresado que la omisión de rendir índices notariales es una falta grave a los deberes que le impone al notario la investidura pública notarial. Puntualizamos, nuevamente, que esa conducta es reprensible y merecedora de la aplicación rigurosa de sanciones disciplinarias. (4)
Del mismo modo hemos intimado que los abogados tienen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con órdenes de este Tribunal.(5)
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de la notaría al Ledo. Salvador Tió Fernández hasta que otra cosa disponga este Tribunal. Le imponemos el deber de notificar a todos sus clientes de su presente inhabilidad de seguir actuando como notario público, devolver cuales-quiera honorarios recibidos por trabajos no realizados, e informar oportunamente de su suspensión como notario público a los distintos foros judiciales y administrativos del país. Deberá, además, certificarnos dentro del término de treinta días a partir de su notificación, el cumplimiento de estos deberes, notificando, además, al Procurador General. El Alguacil de este Tribunal procederá a incautarse de la obra notarial de Ledo. Salvador Tió Fernández, incluyendo su sello notarial, y los entregará a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal. Se le apercibe al querellado que en el futuro *293seremos más severos con el incumplimiento de sus obliga-ciones profesionales.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López no intervino. El Juez Asociado Señor Hernández Denton se inhibió.

(1) 4 L.P.R.A. see. 2023.


(2) 4 L.P.R.A. Ap. XXIV.


(3) Dicha resolución fue notificada personalmente al querellado con copia de ésta a su dirección: condominio El Dorado, Apartamento 5-B, calle Trigo 563, Santurce, Puerto Rico, 00907.


(4) In re Feliciano Rodríguez, 147 D.P.R. 275 (1998); In re Prieto Ferrer, 147 D.P.R. 113 (1998); In re Jusino López, 145 D.P.R. 52 (1998); In re Garay Texidor, 142 D.P.R. 220 (1997); In re Torres Cruz, 139 D.P.R. 40 (1995); In re Valcourt Cruz, 138 D.P.R. 528 (1995); In re Santiago Gauthier, 137 D.P.R. 857 (1995); In re Bray Leal, 137 D.P.R. 816 (1995); In re Castrillón Ramírez, 137 D.P.R. 459 (1994); In re Santiago Arroyo, 132 D.P.R. 239 (1992); In re Nogueras Cartagena, 127 D.P.R. 574 (1990); In re Cruz Ramos, 129 D.P.R. 377 (1991).


(5) In re Guemárez Santiago I, 146 D.P.R. 27, 29 (1998).